Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawamura (US 2016/0318544).
Kawamura discloses and shows at Figs. 1 and 6-9, for example, a power steering device, comprising: 
a worm shaft (18) configured to rotate as an electric motor (14) is driven; 
a worm wheel (19) meshed with the worm shaft; 
a bearing (34) configured to rotatably support a tip side of the worm shaft; 
a gear case (17) provided with a housing hole (44) configured to house the worm shaft; and 
a holder housed in the housing hole, the holder housing the bearing, wherein: 
the holder includes: 
a first holder (80) configured to hold the bearing (34); 
a second holder (51) having a guide part (56) configured to guide a movement of the bearing toward the worm wheel; and 
a biasing member (60Q) provided in a compressed state between the first holder and the second holder, the biasing member biasing the first holder (80) toward the worm wheel, 
the second holder (51) includes a holder opening part (54) configured to allow the bearing (34) and the first holder (80) to pass through thereof in a guiding direction (Y2) of the guide part (56) to guide the bearing, and 
the first holder (80) faces an inner peripheral surface of the housing hole (44) through the holder opening part (54).
Regarding claim 12, Kawamura discloses and shows a power steering device wherein 
the holder (80, 51) includes a supporting part provided on either one of the first holder and the second holder to support the biasing member 60Q), 
the supporting part includes the first supporting part (82a) capable of supporting the biasing member to exert a biasing force in the first biasing direction (Y2), and the second supporting part (57) capable of supporting the biasing member to exert a biasing force in the second biasing direction (Y2, para. 0053, 0065) different from the first biasing direction, and 
the biasing member (60Q) is supported by either one of the first supporting part and the second supporting part.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kawamura, as applied to claim 1, in view of Segawa (US 2017/0210412).
Kawamura discloses and shows the invention of claim 1 as described elsewhere above.  Kawamura lacks a locking member locking the first and second holders and holding the holder in the housing hole.
Segawa teaches a power steering device including holder (Fig. 5, item 25a), the holder including a first holder (27) and a second holder (33), the holder further including a locking member (53) configured to lock the first holder and the second holder, and the locking member elastically holds the holder in the housing hole (10a).
This embodiment with the locking member allows the holder and bearing to exhibit perspective motions based on dimensional errors such that changing in the biasing force of the worm teeth is suppressed (para 0081).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device described by Kawamura with a locking member as taught by Segawa to likewise exhibit perspective motions based on dimensional errors such that changing in the biasing force of the worm teeth is suppressed.
Allowable Subject Matter
Claims 3-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOBBY RUSHING, JR whose telephone number is (571)270-0501. The examiner can normally be reached Monday - Friday, 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BOBBY RUSHING, JR/            Primary Examiner, Art Unit 3658